18-11043-tmd Doc#101 Filed 04/18/19 Entered 04/18/19 11:55:48 Main Document Pg 1 of
                                         3


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 In re:                                                §
                                                       §      CASE NO. 18-11043-TMD
 SELENA D. CASH,                                       §
                                                       §
          Debtor.                                      §      CHAPTER 7

                                DEBTOR’S OBJECTION TO
                    MOTION FOR RELIEF FROM AUTORMATIC STAY AS TO
                             22655 FM 744 HUBBARD, TX 76648

 TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPCTY JUDGE:

          COMES NOW Selena D. Cash (the “Debtor”), by and through Arletha Cash, next friend,

 objects to the Motion for Relief from Automatic Stay as to 22655 FM 744 Hubbard, TX 76648,

 [Docket No. 94] (the “Motion”), and respectfully states as follows:

          1.    The Debtor admits the jurisdictional allegations in the Motion.

          2.    The Debtor admits that this is a core proceeding.

          3.    The Debtor admits the allegations contained in paragraph 3 of the Motion.

          4.    The Debtor admits the allegations contained in paragraph 4 of the Motion.

          5.    The Debtor admits the allegations contained in paragraph 5 of the Motion.

          6.    The Debtor admits the allegations contained in paragraph 6 of the Motion.

          7.    The Debtor admits the allegations contained in paragraph 7 of the Motion.

          8.    The Debtor is unable to admit or deny the precise figures provided in paragraph 8 of

 the Motion, but has no basis at this time to dispute the sums pled by DiTech Financial LLC

 (“DiTech”) in paragraph 8(a) of the Motion.

          9.    The Debtor is unable to admit or deny that additional fees have been incurred by

 DiTech as pled in paragraph 8(b) of the Motion.

          10.   The Debtor is not required to admit or deny the request for relief of DiTech as pled in


                                                   1
18-11043-tmd Doc#101 Filed 04/18/19 Entered 04/18/19 11:55:48 Main Document Pg 2 of
                                         3


 paragraph 9 of the Motion. The Debtor denies that DiTech is entitled to the relief requested in the

 Motion.

        11.     The Debtor denies that cause exists for lifting the stay at this time and denies that

 DiTech’s interest in not adequately protected. The Debtor’s family has formally proposed to cure,

 reinstate, and assume the DiTech indebtedness as part of a purchase of the Navarro County Property

 from the bankruptcy estate. If this transaction is approved by DiTech and the Bankruptcy Court,

 DiTech’s issues will be resolved. A proposal in this regard has been made to DiTech and to the

 Trustee.

        12.     The Debtor admits the allegations contained in paragraph 11 of the Motion.

        13.     The Debtor denies that cause exists to grant the relief requested by DiTech in

 paragraph 12 of the Motion.

        14.     The Debtor denies that cause exists to grant the relief requested by DiTech in

 paragraph 13 of the Motion.

        WHEREFORE, PREMESES CONSIDERED, the Debtor, Selena D. Cash, respectfully

 requests that this Court:

        (1) deny the Motion; and

        (2) grant such other and further relief as is just and proper.

                   [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                   2
18-11043-tmd Doc#101 Filed 04/18/19 Entered 04/18/19 11:55:48 Main Document Pg 3 of
                                         3




 Dated: April 18, 2019.                       Respectfully submitted,

                                              KELL C. MERCER, P.C.
                                              1602 E. Cesar Chavez Street
                                              Austin, Texas 78702
                                              (512) 627-3512
                                              (512) 597-0767 (fax)
                                              kell.mercer@mercer-law-pc.com

                                              By: /s/ Kell C. Mercer
                                                     Kell C. Mercer
                                                     State Bar No. 24007668

                                               ATTORNEY FOR SELENA D. CASH

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this April 18, 2019, I served the foregoing pleading via the Court's
 ECF/ECM system on all parties registered to receive notice thereby, and upon the following parties
 via regular United States mail and email:

 Selena D. Cash
 7602 Brookhollow Cove
 Austin, Texas 78752

 John Patrick Lowe
 2402 East Main Street
 Uvalde, Texas 78801
 Via Email: pat.lowe.law@gmail.com

 Deborah A. Bynum
 Office of the United States Trustee
 903 San Jacinto, Room 230
 Austin, Texas 78701
 Via Email: deborah.a.bynum@usdoj.gov

 Cristina Platon Camarata
 Harriet L. Langston
 Codilis & Stawiarski, PC
 400 N. Sam Houston Parkway East, Suite 900A
 Houston, Texas 77060
 Via Email: Christina.Camarata@tx.cslegal.com

                                                       /s/ Kell C. Mercer
                                                      Kell C. Mercer


                                                 3
